Case 1:18-cv-03844-TWP-DLP Document 102 Filed 11/20/19 Page 1 of 2 PageID #: 2540



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

  DEMONA FREEMAN,                               )
                                                )
                              Plaintiff,        )
                                                )
                         v.                     )    No. 1:18-cv-03844-TWP-DLP
                                                )
  OCWEN LOAN SERVICING, LLC,                    )
  MANLEY DEAS KOCHALSKI, LLC,                   )
  BANK OF NEW YORK MELLON,                      )
                                                )
                              Defendants.       )



                                            ORDER

        This matter has come before the Court on motion of John C. Lynch of

  Troutman Sanders LLP, seeking an order granting leave to appear pro hac vice for

  the purpose of appearing as counsel on behalf of the Defendants, in the above-styled

  cause only (Dkt. 96). Being fully advised, the Motion is hereby GRANTED.



        Applicant’s contact information should be entered as follows:

  John C. Lynch (VA Bar No. 39267)
  Troutman Sanders, LLP
  222 Central Park Ave, Suite 2000
  Virginia Beach, VA 23462
  Telephone: (757) 687-7765
  Facsimile: (757) 687-1504
  E-mail: john.lynch@troutman.com

     So ORDERED.
      Date: 11/20/2019
Case 1:18-cv-03844-TWP-DLP Document 102 Filed 11/20/19 Page 2 of 2 PageID #: 2541


  Distribution:


  Service will be made electronically
  on all ECF-registered counsel of record via
  email generated by the court’s ECF system.
